DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2016/0343838; IDS 09/13/2019) in view of Yilmaz (US 20200105874).
Hashimoto is directed to a semiconductor element drive apparatus. Hashimoto illustrates an embodiment of the apparatus in Figure 12. (Para, 0078). As to claim 1 Hashimoto discloses and illustrates a first electrode (emitter electrode 40), a second electrode (collector electrode 41), a first gate electrode (gate electrode 43), a second gate electrode (gate electrode 8), and a semiconductor layer including a first plane and a second plane facing the first plane, the first electrode  and the first gate electrode provided on a side of the first plane, and the second 
As to claim 1 Hashimoto also discloses a first semiconductor region of first conductivity  type (n- drift layer 1), a second semiconductor region of second conductivity type provided between the first semiconductor region and the first plane, a part of the second semiconductor region facing the first gate electrode (p-type channel layer 42), a third semiconductor region of first conductivity type provided between the second semiconductor region and the first plane, a part of the third semiconductor region facing the first gate electrode and a part of the third semiconductor region being in contact with the first electrode (n+ type emitter layer 44), a fourth semiconductor region of second conductivity type provided between the first semiconductor region and the second plane, a part of the fourth semiconductor region facing the second gate electrode and a part of the fourth semiconductor region being in contact with the second electrode (p+ cathode layer 13), and a fifth semiconductor region of first conductivity type provided between the fourth semiconductor region and the second plane, a part of the fifth semiconductor region facing the second gate electrode and a part of the fifth semiconductor region being in contact with the second electrode (n type collector layer 6). (Para, 0078; Fig.12).
Still, the disclosures and illustrations of Hashimoto as discussed above fail to teach and/or suggest the limitation of claim 1 where a first semiconductor region includes a first portion, a second portion provided between the first portion and the first plane and having a carrier concentration higher than a carrier concentration of the first portion, and a third portion provided between the second portion and the first plane and having a carrier concentration lower than a carrier concentration of the second portion. However, the disclosures of Hashimoto in view of the disclosures and illustrations of Yilmaz.  
Yilmaz is also directed to a semiconductor device, a field stop insulating gate bipolar transistor (IGBT) similar to the semiconductor device disclosed in Hashimoto. Yilmaz discloses that IGBT devices generally includes a metal oxide semiconductor field effect transistor cE-sat) and minimizing switching losses. (Para, 0003). Yilmaz discloses that a major source of forward collector-emitter voltage drop is the thick lightly doped drift region between the emitter on the top surface of the device and a collector on the back side of a vertical IGBT. (Para, 0003). 
Yilmaz illustrates various embodiments of the drift region on the substrate of the vertical IGBT in Figures 1A-1H. In particular Yilmaz illustrates in Figures 1C, 1D and 1F a substrate on which a vertical IGBT is formed which comprises a drift region, comprised of portions or sections between the two planes or surfaces of the substrate, where the N drift region 126 in wafer 100C is a multi-segment drift region including a deepest high voltage blocking segment 126-1 having a highest doping concentration, successively shallower voltage blocking segments 126-2 to 126-N having successively lower doping concentrations. (Para, 0041; Fig. 1C). Yilmaz explains that in one implementation, segments 126-1 to 126-N have dopant concentrations between about 5e15 and 5e14 cm−3 and have thickness between about 2 and 10 microns each. (Para, 0041; Fig.12). Yilmaz also discloses that surface segment 126B of drift region 126, may have a heavier doping concentration than the high voltage blocking segments 126-1 to 126-N of drift region 126. (Para, 0041; Fig.12). The disclosures and illustrations of Hashimoto as discussed above in view of these disclosures and illustrations of Yilmaz contemplate the limitations of claim 1 where the first semiconductor region includes a first portion, a second portion provided between the first portion and the first plane and having a carrier concentration higher than a carrier concentration of the first portion, and a third portion 
It would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant to modify the teachings of Hashimoto in view of Yilmaz because both are directed to analogous semiconductor devices and Yilmaz discloses a drift layer structure that can be implemented into the device disclosed in Hashimoto that will improve the vertical IGBT and reduce or prevent voltage drop in the device, which is typically caused by the drift region. 
Allowable Subject Matter
Claims 2-5 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The disclosures and illustrations of Hashimoto and/or Yilmaz as discussed above fail to teach and/or suggest the limitation of claims 2, 5 and 9. Moreover, the prior art fails to provide other relevant discloeus which cure the deficiencies of Hashimoto and/or Yilmaz to teach and/or suggest the limitations of claims 2, 5 and 9. Claims 3-4 and 10 depend directly from claim 2; therefore, claims 2-5 and 9-10 include allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899